Title: To Benjamin Franklin from Catharine Ray, 28 June 1755
From: Ray, Catharine
To: Franklin, Benjamin


Dear, Dear Sir,
Block Island June the 28th [1755]
Excues my writeing when I tell you it is the great regard I have for you will not let me be Silent, for Absence rather increasis than lesens my affections then, my not receiveing one line from you in answer to 3 of my last letters March the 3d and 31st and April the 28th gives me a Vast deal of uneasiness and occation’d many tears, for Suerly I have wrote too much and you are affronted with me or have not received my letters in which I have Said a thousand things that nothing Should have tempted me to [have] Said to any body els for I knew they wold be Safe with you. I’ll only beg the favor of one line. What is become of my letters? Tel me you are well and forgive me and love me one thousandth Part So well as I do you and then I will be Contented and Promise an amendment. It is with the greatest reluctance I Shall finish my letter with out telling you of Some great alterations Since my last but you have my Promise So I will Pray God to Bless you with the Best of Blessings and Subcribe my Self Dear Sir your most Sincere affectionate and obliged friend
C Ray
My Proper Respects to Mrs. Franklin and Daugter.
Pray take care of your health and except the Sugar Plums they are every one Sweetn’d as you used to like.
 Addressed: To / Benjamin Franklin Esqr.